DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is in response to applicant’s filing dated 02/08/2022.
	Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record is Song, Rui. Smoothed A* Algorithm for Practical Unmanned Surface Vehicle Path Planning, Department of Mechanical Engineering, Feb 2019 and Carnevali, US 20150362321 A1.
	Rui discloses a processor operable by way of a set of executable instructions storable in relation to a nontransient memory device, the set of instructions comprising a plurality of cooperating algorithms, the plurality of cooperating algorithms comprising an A* algorithm, an IA* algorithm cooperatively communicating with the A* algorithm (See at least right column, page 1, lines 1-14).

Carnevali teaches a Global Positioning System (GPS) receiver disposed in relation to a vessel, the GPS receiver configured to receive GPS signals and calculate a current position of the vessel in relation to Earth, the (GPS) receiver configured to communicate with the processor (See at least ¶88 and FIG. 4).

None of the prior art of record taken individually or in combination with prior art of record discloses:
(Claims 1, 3, 5 and 8) “a Dijkstra algorithm cooperatively communicating with the IA* algorithm, the IA* algorithm configured to iteratively and recursively call the A* algorithm to generate a plurality of directed arcs, the IA* algorithm configured to transmit the plurality of directed arcs to the Dijkstra algorithm, and the A* algorithm and the Dijkstra algorithm being non-interacting.”
In combination with the remaining elements and features of the claimed invention. It is for those reasons that the applicant’s invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M.K./Examiner, Art Unit 3662   

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662